Exhibit 10.44
INCENTIVE STOCK OPTION AGREEMENT
under the
TRACTOR SUPPLY COMPANY
2009 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT, dated as of «Grant_Date» between TRACTOR SUPPLY COMPANY,
a Delaware corporation (the “Company”), and «First_Name» «Middle» «Last_Name»
(the “Optionee”).
The Company’s Compensation Committee (the “Committee”) has determined that the
objectives of the Company’s 2009 Stock Incentive Plan (the “Plan”) will be
furthered by granting to the Optionee an option pursuant to the Plan.
In consideration of the foregoing and of the mutual undertakings set forth in
this Stock Option Agreement (the “Agreement”), the Company and the Optionee
hereby agree as follows:
SECTION 1. Grant of Option. The Company hereby grants to the Optionee a stock
option to purchase «ISO_Number_of_Shares» shares of the Common Stock of the
Company, at a purchase price of «Grant_Price» per share (the “Exercise Price”),
which option is intended to qualify for the special incentive stock option tax
treatment described in Code section 422.
The Company cannot guarantee that the special tax treatment will apply. For
example, if the Optionee sells the Common Stock acquired pursuant to the
exercise of this option either within two years after the date of this Agreement
or within one year after the date this option (or part thereof) is exercised,
this special tax treatment will not apply.
If the option (or any part thereof) does not qualify for incentive stock option
treatment for any reason, then, to the extent of such nonqualification, the
option (or portion thereof) shall be treated as a nonqualified stock option
granted under the Plan, provided that the option (or portion thereof) otherwise
satisfies the terms and conditions of the Plan generally relating to
nonqualified stock options.
SECTION 2. Exercisability. Subject to Section 4 hereof, the option shall be
exercisable as follows:

                      Shares     Cumulative       Becoming     Shares   On and
After   Exercisable     Exercisable  
 
               
«Vest_3313Grant_Date_Plus_1_year»
  «ISO_2010_Vest»   «ISO_2010_Cum»
«Vest_6623Grant_Date_Plus_2_years»
  «ISO_2011_Vest»   «ISO_2011_Cum»
«Vest _100Grant_Date_Plus_3_years»
  «ISO_2012_Vest»   «ISO_2012_Cum»  
Through «ExpirationGrant_Date_plus_10_years»
    «ISO_DISO_Shares»

 

 



--------------------------------------------------------------------------------



 



SECTION 3. Method of Option Exercise; Involuntary Option Cash-Out.
(a) The option or any part thereof may be exercised, with respect to whole
shares only, by giving to the Company written notice of exercise in the form
attached hereto as Exhibit A. The Optionee shall exercise any options through
the Company sponsored exercise program. The Optionee shall have no right to
receive shares of Common Stock with respect to an option exercise, prior to the
option exercise date.
(b) At any time after the Company’s receipt of written notice of exercise and
prior to the option exercise date, the Committee, in its sole discretion, shall
have the right, by written notice to the Optionee, to cancel the option or any
part thereof subject to the written notice of exercise if the Committee, in its
sole judgment, determines that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Common Stock from, and/or the Optionee’s sale of Common Stock to, the public
markets illegal, impracticable or inadvisable. If the Committee determines to so
cancel the option or any part thereof subject to the written notice of exercise,
the Company shall pay to the Optionee an amount equal to the excess (if any) of
(i) the aggregate Fair Market Value of the shares of Common Stock subject to the
option or part thereof cancelled (determined as of the option exercise date)
over (ii) the aggregate Exercise Price of the shares of Common Stock subject to
the option or part thereof cancelled. Such amount shall be delivered to the
Optionee as soon as practicable after such option or part thereof is cancelled.
SECTION 4. Termination of Employment.
(a) General Rule. The non-vested portion of any option shall terminate and
expire upon the Optionee’s termination of employment for any reason except that
upon termination of Optionee’s employment or service as a result of (1) death or
(2) disability (as defined below), any unvested portion of the option granted
hereunder shall vest in full as of the date of such termination. The vested
portion shall remain exercisable following termination of employment only under
the circumstances and to the extent provided in this Section 4.
(b) Termination for Cause; Optionee Quits Employment. If the Optionee’s
employment is terminated for Cause or if the Optionee quits employment, whether
or not the Optionee is a party to a written employment contract, the option
granted hereunder shall immediately terminate and become void and of no effect
on the day the Optionee’s employment terminates.
(c) Regular Termination; Leaves of Absence. If the Optionee’s employment
terminates for reasons other than as provided in subsection (b) above or
subsections (d) or (e) below, the vested portion of the option granted hereunder
may be exercised until the earlier of (i) three months after the day the
Optionee’s employment terminates and (ii) the date on which the option otherwise
terminates or expires in accordance with the applicable provisions of the Plan
and this Agreement; provided that the Committee may determine, in its sole
discretion, such longer or shorter period for exercise (not to exceed the
remaining term of the option) in the case of an individual whose employment
terminates for reasons as provided herein in subsection (c), or solely because
his employer ceases to be an Affiliate or he transfers his employment with the
Company’s consent to a purchaser of a business disposed of by the Company.
Subject to Section 4(e) below, the Committee may, in its discretion, determine
(A) whether any leave of absence (including short-term or long-term disability
or medical leave) constitutes a termination of employment within the meaning of
the Plan and (B) the impact, if any, of any such leave on awards under the Plan
theretofore made to an Optionee who takes any such leave.

 

2



--------------------------------------------------------------------------------



 



Any extension of the exercise period beyond 90 days from the date of such
termination will automatically disqualify the option from the special tax
treatment accorded incentive stock options.
(d) Death. In the event that the Optionee’s employment terminates by reason of
death, or if the Optionee’s employment shall terminate as described in
subsection (c) above and he dies within the period for exercise provided for
therein, the vested portion of the option shall be exercisable by the person to
whom the option has passed under the Optionee’s will (or if applicable, pursuant
to the laws of descent and distribution) until the earlier of (i) one year after
the Optionee’s death and (ii) the date on which the option otherwise terminates
or expires in accordance with the applicable provisions of the Plan and this
Agreement.
(e) Disability. In the event that Optionee’s employment or service terminates by
reason of Disability (as defined below), the vested portion of the option
granted hereunder shall be exercisable by Optionee until the earlier of
(i) three years following the date of such termination of employment or service,
and (ii) the date on which the option granted hereunder otherwise terminates or
expires in accordance with the applicable provisions of the Plan and this
Agreement. For purposes of this Agreement, “Disability” means a disability that
would qualify as a total and permanent disability under the Company’s then
current long-term disability plan.
(f) Change in Control. Notwithstanding anything to the contrary contained
herein, unless otherwise provided in another contractual agreement between the
Company and Optionee, if within one year following a Change in Control, the
Optionee’s employment with the Company (or its successor) is terminated by
reason of (i) Retirement or Early Retirement, (ii) for Good Reason by the
Optionee or (iii) involuntary termination by the Company for any reason other
than for Cause, all Options granted hereunder shall vest in full as of the date
of such termination. Notwithstanding the foregoing, in connection with a Change
in Control, the Committee may, in its discretion, by resolution adopted prior to
the occurrence of the Change in Control, provide that this Option shall, upon
the occurrence of such Change in Control, be cancelled in exchange for a payment
per share in an amount based on Fair Market Value of the shares of Common Stock
with reference to the Change in Control less the Exercise Price, which amount
may be zero (0) if applicable. For purposes of clarity, if the Fair Market Value
is less than the Exercise Price at the time of such cancellation, the Grantee
shall receive $0, and no consideration shall be given to the time value of the
options granted hereunder.
(g) Right of Discharge Reserved. Nothing in the Plan or this Agreement shall
confer upon the Optionee or any other person the right to continue in the
employment of the Company or any Affiliate or affect any right which the Company
or any Affiliate may have to terminate the employment of the Optionee or any
other person.

 

3



--------------------------------------------------------------------------------



 



SECTION 5. Withholding Tax Requirements. If as a condition of delivery of shares
of Common Stock upon the Optionee’s exercise of an option granted hereunder the
Committee determines that it is necessary or advisable to withhold an amount
sufficient to satisfy any federal, state and other governmental withholding tax
requirements related thereto, then the Optionee shall be required to satisfy all
withholding tax requirements related to such option in accordance with
Sections 6.4 and 14.6 of the Plan. By entering into this Agreement, the Optionee
hereby agrees that, if the Committee shall make such determination, then (a) the
Optionee shall remit the full amount necessary to satisfy such withholding tax
requirements within 15 days after his receipt of a statement for such amount
from the Committee (unless and to the extent that the Committee permits the
Optionee to use the method of payment described in Sections 6.4(d) and 14.6 of
the Plan), and (b) the Company shall be entitled to withhold the amount of any
such tax requirements from any salary or other payments due to the Optionee, and
to refuse to recognize such option exercise until full satisfaction of such
withholding tax requirements. The Optionee further agrees and acknowledges that
all other taxes, duties and fees related to such option exercise are for the
Optionee’s own account and must be paid directly by the Optionee.
SECTION 6. Plan Provisions. This Agreement shall be subject to all of the terms
and provisions of the Plan, which are hereby incorporated herein by reference
and made a part hereof. Any term defined in the Plan shall have the same meaning
in this Agreement as in the Plan, except as otherwise defined herein. In the
event of any inconsistency between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall govern.
SECTION 7. Optionee’s Acknowledgements. By entering into this Agreement the
Optionee agrees and acknowledges that (a) he has received and read a copy of the
Plan and (b) no member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or this Agreement or
any award thereunder or hereunder.
SECTION 8. Nontransferability. No right granted to the Optionee under the Plan
or this Agreement shall be assignable or transferable by the Optionee (whether
by operation of law or otherwise and whether voluntarily or involuntarily),
other than by will or by the laws of descent and distribution. During the
lifetime of the Optionee, all rights granted to the Optionee under the Plan or
under this Agreement shall be exercisable only by the Optionee.
SECTION 9. Execution of Agreement. Notwithstanding anything contained in this
Agreement to the contrary, the option may not be exercised until the Optionee
has returned an executed copy of this Agreement to the Company.
SECTION 10. Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Corporate Controller of Tractor Supply
Company at 200 Powell Place, Brentwood, Tennessee 37027, or at such other
address as the Company may hereafter designate to the Optionee by notice as
provided herein. Any notice to be given to the Optionee hereunder shall be
addressed to the Optionee at the address set forth below or at such other
address as the Optionee may hereafter designate to the Company by notice as
provided herein. Notices hereunder shall be deemed to have been duly given when
received by personal delivery or by registered or certified mail to the party
entitled to receive the same.

 

4



--------------------------------------------------------------------------------



 



SECTION 11. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set forth in Section 14.1 of the Plan and Section 8
hereof, the heirs and personal representatives of the Optionee.
SECTION 12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Tennessee, without giving
effect to the conflicts of laws principles thereof.
SECTION 13. Amendments to Option. Subject to the restrictions contained in the
Plan, the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, the Option,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of the Optionee or any holder or beneficiary of the
Option shall not to that extent be effective without the consent of the
Optionee, holder or beneficiary affected.
SECTION 14. Definitions. As used in this Agreement the following terms shall
have the meaning set forth below:
(a) “Cause” for termination by the Company of the Optionee’s employment shall
mean (i) Optionee’s failure or refusal to carry out the lawful directions of the
Company, which are reasonably consistent with the responsibilities of the
Optionee’s position; (ii) a material act of dishonesty or disloyalty by Optionee
related to the business of the Company; (iii) Optionee’s conviction of a felony,
a lesser crime against the Company, or any crime involving dishonest conduct;
(iv) Optionee’s habitual or repeated misuse or habitual or repeated performance
of the Optionee’s duties under the influence of alcohol or controlled
substances; or (v) any incident materially compromising the Optionee’s
reputation or ability to represent the Company with the public or any act or
omission by the Optionee that substantially impairs the Company’s business, good
will or reputation.
(b) “Change in Control” shall mean, the happening of one of the following:
(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned Subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or
(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or

 

5



--------------------------------------------------------------------------------



 



(iii) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.
(c) “Early Retirement” shall mean retirement with the express consent of the
Company at or before the time of such retirement, from active employment with
the Company and any Subsidiary or Affiliate prior to having reached the age of
55 and ten years of service with the Company, in accordance with any applicable
early retirement policy of the Company then in effect or as may be approved by
the Committee.
(d) “Good Reason” means (i) a material reduction in a Optionee’s position,
authority, duties or responsibilities, (ii) any reduction in a Optionee’s annual
base salary as in effect immediately prior to a Change in Control; (iii) the
relocation of the office at which the Optionee is to perform the majority of his
or her duties following a Change in Control to a location more than 30 miles
from the location at which the Optionee performed such duties prior to the
Change in Control; or (iv) the failure by the Company or its successor to
continue to provide the Optionee with benefits substantially similar in
aggregate value to those enjoyed by the Optionee under any of the Company’s
pension, life insurance, medical, health and accident or disability plans in
which Optionee was participating immediately prior to a Change in Control,
unless the Optionee is offered participation in other comparable benefit plans
generally available to similarly situated employees of the Company or its
successor after the Change in Control.
(e) “Retirement” shall mean, retirement of Optionee from active employment with
the Company or any of its Subsidiaries or Affiliates on or after such Optionee
having reached the age of 55 and ten years of service with the Company.
SECTION 15. Severability. If any provision of this Agreement is or becomes, or
is deemed to be, invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or the option award, or would disqualify the Plan or the option award
under any laws deemed applicable by the Committee, such provisions shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the option award, such provision
shall be stricken as to such jurisdiction, Person or option award, and the
remainder of the Plan and option award shall remain in full force and effect.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

              TRACTOR SUPPLY COMPANY   OPTIONEE:    
 
           
By:
           
 
 
 
 
 
«First_Name» «Middle» «Last_Name»    
 
           
 
      Current Address: Please note changes below    
 
      «Street_Address»    
 
      «City». «State» «Zip»    
 
           
 
      Address: please print    
 
           
 
     
 
   
 
     
 
   

 

7



--------------------------------------------------------------------------------



 



EXERCISE NOTICE
Exhibit A
Corporate Controller
Tractor Supply Company
200 Powell Place
Brentwood, TN 37027
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Stock Option Agreements (the “Agreement”), dated as of per
Exhibit A, for, and to purchase thereunder, the number of shares of the common
stock of Tractor Supply Company (the “Common Stock”), as provided for therein
and set forth in Exhibit A. The full amount of the option exercise price shall
be paid on the option exercise date, at the time this exercise notice is
received by the Company (unless the Committee exercises its right to cancel the
option (or any part thereof) subject hereto in accordance with Section 3.2 of
the Tractor Supply Company Stock Incentive Plan (the “Plan”) and Section 3 of
the Agreement). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Plan or the Agreement, as
applicable.
Payment of the option exercise price shall be made in full by delivery to the
Company of an assignment of the proceeds from the sale of Common Stock acquired
upon exercise and an authorization to the broker or selling agent to pay that
amount to the Company, or in such other manner as may be determined by the
Committee. The undersigned hereby agrees to provide, if so requested by the
Committee, a written opinion of counsel satisfactory to the Company to the
effect that such assignment of proceeds from such broker or selling agent, or
delivery of shares of Common Stock already owned by the Optionee, if permitted
by the Committee, would not result in the Optionee incurring any liability under
Section 16(b) of the Securities Exchange Act of 1934 and such other opinions as
the Committee may reasonably request.
The undersigned hereby agrees and acknowledges that he has received and reviewed
a copy of the current prospectus relating to the issuance of shares under the
Plan and the most recent annual report to stockholders of the Company.
The undersigned hereby further agrees to be bound by the terms and provisions of
the Plan and the Agreement.

 

i 



--------------------------------------------------------------------------------



 



Exercise of Stock Options:

              Vested Shares   Shares To Be Grant Date   Available   Exercised  
                                                                               
                                                         

Please issue a certificate or certificates for such shares of Common Stock to me
at the address set forth in the Agreement, or in the name of
                     at the address listed below:
(Print)

         
 
  Address:    
 
       
 
 
 
   
 
 
 
   

                 
Signature
      Date        
 
 
 
     
 
   
Printed
               
 
 
 
           

 

ii 